 


116 HRES 470 IH: Expressing support for the designation of October 1, 2019, as “National Health Literacy Day” to recognize the value of health literacy in transforming and improving health and healthcare for all people in the United States.
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 470 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2019 
Mr. Levin of California (for himself, Mr. Gianforte, Mr. Rouda, and Mr. Cox of California) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing support for the designation of October 1, 2019, as National Health Literacy Day to recognize the value of health literacy in transforming and improving health and healthcare for all people in the United States. 
 
 
Whereas health literacy is the degree to which individuals have the capacity to obtain, process, and understand basic health information and services needed to make appropriate health decisions;  Whereas, based on a national assessment, a majority of adults have intermediate health literacy, while more than 75 million adults had basic or below basic health literacy;  
Whereas mental health literacy is defined as knowledge and beliefs about mental disorders that aid in their recognition, management, or prevention;  Whereas good mental health literacy may lead to better outcomes for those with mental disorders, particularly those with suicidal ideation, either by facilitating early help-seeking or by helping others identify early signs of mental disorders and seek help on behalf of another;  
Whereas language differences, cultural barriers, and low health literacy have been described as a triple threat to effective health communication between providers and patients that could harm the delivery of quality care for communities of color;  Whereas, according to the Agency for Healthcare Research and Quality, low health literacy is consistently associated with increased hospitalizations, greater emergency care use, lower use of mammography, lower receipt of influenza vaccine, poorer ability to demonstrate taking medications appropriately, poorer ability to interpret labels and health messages, and, among seniors, poorer overall health status and higher mortality;  
Whereas experts estimate that the cost of low health literacy to the United States economy is between $106 billion to $238 billion annually;  Whereas, when health literacy is measured, it has been shown that— 
(1)individuals with low health literacy scores had higher rates of diabetes, obesity, and high blood pressure;  (2)States with high health literacy have lower rates of diabetes, obesity, and high blood pressure and have lower costs of prescription drugs purchased under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) than States with low health literacy; and  
(3)there is a strong correlation between health literacy and healthcare costs, which are a serious challenge for individuals, families, and society as a whole;  Whereas measuring health literacy is an objective process that produces results that can be scientifically obtained, measured, reported, assessed, improved, and rewarded;  
Whereas, while such measurement has already begun through data-driven means, such measurement has not been systematically used to assess individual health literacy and improve the health system throughout the United States;  Whereas health literacy holds great promise to transform the health consciousness of people in the United States and around the world, and is essential for improving the effectiveness and efficiency of the healthcare system in preventing diseases and illness, improving wellness and longevity, improving patient care and outcomes, and reducing healthcare costs;  
Whereas health literacy empowers individuals to better engage in their health and with trained health professionals and caregivers because they are better educated about their bodies and how they work;  Whereas people have the right to health information that helps them make informed decisions, and health education and services should be delivered in ways that are easy to understand and that improve health, longevity, and quality of life;  
Whereas knowledge of health and improvements in health literacy can encourage individuals to take action on their health that can improve their health status and lower their costs despite their health status;  Whereas, despite the breathtaking advances in reading literacy over the last century that have led to impressive economic, societal, and cultural advances, there is little systematic effort in the United States to improve health literacy generally, through public programs specifically and with individuals particularly;  
Whereas, in 2010, the Department of Health and Human Services produced a National Action Plan to Improve Health Literacy that lays out seven goals, including research and interventions to improve health literacy, but that action plan does not directly encourage patients to become more health literate or knowledgeable, has not been updated, and the recommendations contained in such action plan have not been implemented or reviewed;  Whereas it is necessary to continue activities that are foundational to healthcare modernization and improvement in the United States, including— 
(1)improving health literacy, IQ, knowledge, and education about how the body works and how to maintain health appropriately;  (2)promoting innovation in wellness and prevention; and  
(3)expanding rewards and incentives for healthy behavior; and  Whereas organizations have recognized the month of October as Health Literacy month to encourage doctors and other health professionals to take an online health literacy assessment and provide education to improve patient engagement: Now, therefore, be it 
 
That the House of Representatives— (1)expresses support for the designation of National Health Literacy Day;  
(2)encourages individuals to assess their health knowledge and literacy, and urges the Secretary of Health and Human Services to adopt new tools and incentives immediately to encourage individuals to assess and improve their health knowledge and literacy;  (3)calls on the Secretary of Health and Human Services to issue a new action plan on health literacy that— 
(A)includes specific recommendations and concrete steps to improve and incorporate incentives into healthcare payment and delivery models that will improve health literacy; and  (B)reflects the changes in knowledge and science about health literacy and the evolution in healthcare payment and delivery; and  
(4)encourages all interested parties to promote health literacy to transform the health and healthcare system of the United States.   